This office action is in response to Applicants’ amendments/remarks received May 7, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 4-5, 7-8, 10, 12, 16, 21-22, 24-26, 30-32, 35-36, 38, 46-110 are canceled.  Claims 13, 20, 42 are currently not being considered because they do not read on Factors IIa and Xa, image sensor, apixaban.  Claims 1-3, 6, 9, 11, 14-15, 17-19, 23, 27-29, 33-34, 37, 39-41, 43-45, 111-114, to Factors IIa and Xa, image sensor, apixaban, are under consideration.

Priority:  This application claims priority to provisional applications 62/699665, filed July 17, 2018, and 62/538618, filed July 28, 2017.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 6, 9, 11, 14-15, 17-18, 23, 27-29, 33-34, 37, 39-41, 43-45, 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Kolandaivelu et al. (US 20140236494; IDS 01.09.19) in view of Bates et al. (2005 Circulation 112:  e53-e60) and/or Nayak et al. (2015 CPT Pharmacometrics Syst Pharmacol 4:  396-405; IDS 01.09.19).
Kolandaivelu et al. disclose a microfluidic device comprising a plurality of channels for assessing clot activity in a specimen of flood (at least p. 20-21 claims 1-22).  It is disclosed the one or more test receptacles in which the blood is contained therein can be exposed to different substances/substrates, chemical reagents, concentrations of reagents, and/or combinations of reagents (at least paragraphs 0085, 0098, 0121, 0123).  The test receptacles may be configured as test conduits, test wells, or combinations thereof (at least paragraph 0087).  It is disclosed the test receptacles are provided for exposing the contained blood to a substances or substrates, including activators selected from among others fibrinogen, thrombin (Factor IIa), thromboplastin, von Willebrand factor, tissue factor (at least paragraphs 0094, 0098, 0138).  It is disclosed that blood contacting surfaces of a first subset of the plurality of test receptacles are coated with a first surface substrate and blood contacting surfaces of a second subset of the plurality of test receptacles are coated with a second surface substrate which is different from the first surface substrate (at least paragraphs 0011, 0080, 0121).  
Kolandaivelu et al. also provide methods for exposing blood to multiple conditions to determine clot activity; in certain embodiments, the methods include, exposing a specimen of blood to one or more blood conditions in vitro to form one or more blood samples; delivering the one or more blood samples into or through a plurality of test receptacles; and analyzing an amount of clot formation that occurs within each of the test receptacles.  The blood conditions, 
Bates et al. disclose various clot-based tests are used to assess coagulation function, including prothrombin time, aPTT, thrombin clotting time, activated clotting time (at least p. 
Nayak et al. disclose assessing thrombin generation is useful for monitoring clinical effects of coagulation modulating therapies and activated Partial Thromboplastin Time (aPTT) is also widely used in the clinical setting to diagnose coagulation disorders (at least p. 397).  Nayak et al. disclose a schematic of the coagulation network and disclose assessing clot activity by adding different coagulation factors, including FVIIa and FXa, at different concentrations (at least p. 397-398).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references and arrive at the claimed method of assessing coagulation in a blood sample, comprising adding a first coagulation factor to at least two portions of the blood sample, each portion receiving the first coagulation factor at a different concentration, adding a second coagulation factor to at least two further portions of the blood sample, each two further portions receiving the second coagulation factor at a different concentration, wherein the first and second coagulation factors are different from each other where the second coagulation factor can be a coagulation factor that is upstream of the first coagulation factor, measuring clot formation for each portion and further portions of the blood sample, and determining based on the clot formation measured for each portion and further portions of the blood sample whether there is a coagulation defect in the blood sample (portions), where the at least two portions and further portions of the blood sample are flow through a series of channels (or conduits) of a microfluidic device, the blood sample portion(s) are flowed through separate channels, where the channels are configured to trigger and/or localize clot formation (i.e. a first subset of the plurality of conduits are coated with the first 
Regarding instant claims 28-29, 111, Kolandaivelu et al. disclose the test conduits are in communication with multiple flow generator devices and provide different levels of pressure, where the blood further interacts with the surface in the test conduits, to affect clot formation activity, where the conduits have the same geometries (at least p. 7-11).
Regarding instant claim 33-34, 111, as noted above, Kolandaivelu et al. disclose that the one or more test conduits in which the blood is contained therein can be exposed to different chemical reagents, concentrations of reagents, and/or combinations of reagents, where embodiments include different concentrations of a first coagulation factor and different concentrations of a second coagulation factor (at least paragraphs 0098) and the reagents are added at small, incremental quantities (at least paragraph 0138), where the conduits have the same geometries (p. 7-11).
Regarding instant claim 37, Kolandaivelu et al. disclose clot analysis and/or data analysis at specific times after reaction of the blood samples with reagent(s), including the different coagulation factors or substances (at least paragraphs 0126-0140, 0145-0168).

Regarding instant claim 45, Kolandaivelu et al. disclose the systems and methods for generating data on a patient can be used as a point-of-care device to rapidly and accurately identify a patient’s thrombotic state and/or other related condition or risk; where the patient’s risk or response to a drug therapy can be monitored and altered to the desired state (at least paragraph 0077).  Therefore, it would have been obvious that a reversal agent can be administered to a patient being monitored for a targeted therapy such as apixaban, if necessary.
Regarding instant claims 43-44, Kolandaivelu et al. disclose clot analysis and data analysis, including generality a plurality of patient data points, each data point comprising an amount of clot formation and at least one exposure condition, to determine or assess the outcome of the patient, including measuring time-to-clot formation (at least paragraphs 0126-0140, 0145-0168).  Bates et al. disclose clotting time varies according to the reagent and the causes of clot-based assay prolongation (at least p. e55).  Therefore, it would be obvious that Kolandaivelu et al. disclose determining defect(s) in a blood sample compared to a control sample or normalized coagulation time based on the activator of coagulation present in the conduit.

Regarding instant claims 11, 113-114, as noted above, Kolandaivelu et al. disclose the one or more test conduits in which the blood is contained therein can be exposed to different chemical reagents, concentrations of reagents, and/or combinations of reagents, where embodiments include different concentrations of a first coagulation factor and different concentrations of a second coagulation factor (at least paragraphs 0098), including coagulation factors selected from among others fibrinogen, thrombin (Factor IIa), thromboplastin, von Willebrand factor, tissue factor (at least paragraphs 0094, 0098).  Nayak et al. disclose a schematic of the coagulation network and also disclose assessing clot activity by adding different coagulation factors, including FVIIa and FXa (at least p. 397-398).  Bates et al. disclose various clot-based tests are used to assess coagulation function, including prothrombin time, aPTT, thrombin clotting time, activated clotting time, including for assessing thrombin and Factor X (at least p. e54).  Therefore, it would have been obvious to arrive at the claimed coagulation factors IIa and Xa for assessing blood clotting in a blood sample.
Regarding instant claim 112, as noted above, Kolandaivelu et al. disclose clot analysis and data analysis, including generality a plurality of patient data points, each data point comprising an amount of clot formation and at least one exposure condition, to determine or assess the outcome of the patient, including measuring time-to-clot formation (at least paragraphs 0126-0140, 0145-0168).  Bates et al. disclose clotting time varies according to the .

Claims 1-3, 6, 9, 11, 14-15, 17-18, 19, 23, 27-29, 33-34, 37, 39-41, 43-45, 111-114 are rejected under 35 U.S.C. 103 as being unpatentable over Nayak et al. (2015 CPT Pharmacometrics Syst Pharmacol 4:  396-405; IDS 01.09.19) in view of Kolandaivelu et al. (US 20140236494; IDS 01.09.19) and Jain et al. (US 20160258968; IDS 01.09.19).  The teachings of Kolandaivelu et al., Bates et al., and Nayak et al. over instant claims 1-3, 6, 9, 11, 14-15, 17-18, 23, 27-29, 33-34, 37, 39-41, 43-45, 111-114 are noted above.
Kolandaivelu et al. disclose analyzing clot formation within the test conduits, including fluorescence detection, colorimetric assay by a spectrometer (at least paragraph 0133, 0137).  Kolandaivelu et al. do not explicitly teach generating an image of the clot.
Jain et al. also disclose a microfluidic device for real-time clinical monitoring and quantitative assessment of whole blood coagulation, comprising a plurality of microchannels, where the blood sample is driven through the microchannels (at least abstract).  It is disclosed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references and integrate an image sensor or fluorescence microscope with the microfluidic device of the prior art to measure or assess clot formation from a whole blood sample (instant claims 3, 19).  The motivation to do so is provided by at least Jain et al., which disclose integrating or utilizing microscopy or imaging devices with a microfluidic device for assessing whole blood coagulation.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  The claims remain unpatentable under 35 U.S.C. 103 for the reasons noted above.
Applicants assert that Kolandaivelu et al. do not teach or suggest that the conditions include exposing portions of a blood sample to a first coagulation factor at different concentrations and exposing further portions of the blood sample to a second coagulation factor at different concentrations, wherein the second coagulation factor is a coagulation factor that acts upstream of the first coagulation factor in a coagulation pathway.
Applicants’ remarks are not persuasive.  As noted above, Kolandaivelu et al. disclose methods for exposing blood to multiple conditions to determine clot activity; in certain embodiments, the methods include, exposing a specimen of blood to one or more blood conditions in vitro to form one or more blood samples; delivering the one or more blood samples into or through a plurality of test receptacles; and analyzing an amount of clot formation that occurs within each of the test receptacles.  The blood conditions, test receptacles, and clot formation analysis may include any of the embodiments described herein.  In one embodiment, 
It is disclosed the one or more test receptacles in which the blood is contained therein can be exposed to different substances/substrates, chemical reagents, concentrations of reagents, and/or combinations of reagents (at least paragraphs 0085, 0098, 0121, 0123).  The test receptacles may be configured as test conduits, test wells, or combinations thereof (at least paragraph 0087).  It is disclosed the test receptacles are provided for exposing the contained blood to a substances or substrates, including activators selected from among others fibrinogen, thrombin (Factor IIa), thromboplastin, von Willebrand factor, tissue factor (at least paragraphs 0094, 0098, 0138).
Data generated from one or more standard clinical tests including, but not limited to prothrombin time tests, partial thromboplastin time tests, platelet counts, hematocrit tests, 
Bates et al. disclose various clot-based tests are used to assess coagulation function, including prothrombin time, aPTT, thrombin clotting time, activated clotting time (at least p. e54).  Bates et al. disclose clotting time varies according to the reagent and the causes of clot-based assay prolongation (at least p. e55).
Therefore, Kolandaivelu et al. can reasonably be deemed to disclose exposing portions of a blood sample to a first coagulation factor at different concentrations and exposing further portions of the blood sample to a second coagulation factor at different concentrations, wherein the second coagulation factor can be a coagulation factor that acts upstream of the first coagulation factor in a coagulation pathway.
Regarding Applicants’ remarks that Kolandaivelu et al. is not to determine whether a blood sample has an inhibition or defect in a coagulation pathway, the remarks are not persuasive.
Kolandaivelu et al. disclose that the data generated from one or more standard clinical tests including, but not limited to prothrombin time tests, partial thromboplastin time tests, platelet counts, hematocrit tests, fibrinogen concentration tests, factor activity tests, and the like, can be determined (at least paragraph 0152).  Therefore, Kolandaivelu et al. can also be deemed to disclose identifying defects in a coagulation factor or coagulation pathway.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Marsha Tsay/Patent Examiner, Art Unit 1656